Citation Nr: 0836188	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  05-10 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for metastatic testicular 
cancer, to include as secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel






INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969 and from September 1976 to September 1980, 
including service in the Republic of Vietnam.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


REMAND

Additional development is needed prior to further disposition 
of the claim.

As an initial matter, as the most recent VA records of record 
are dated in January 2006, and the veteran has indicated that 
he has continued to receive VA treatment since that time, 
records dated since January 2006 should be obtained and 
associated with the claims file.  Bell v. Derwinski, 2 Vet. 
App. 611 (1992).

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record before it is 
inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  The Board regrets the additional delay 
that will result from this remand.  Nevertheless, the Board 
is constrained by the fact that proper adjudication of the 
claim requires additional development.

The veteran served in the Republic of Vietnam during the 
Vietnam era and is presumed to have been exposed to 
herbicides during that service.  38 U.S.C.A. § 1116; 38 
C.F.R. § 3.307.  If a veteran was exposed to an herbicide 
agent during active military, naval, or air service, 
presumptive service connection for numerous diseases will be 
established even though there is no record of such disease 
during service, provided that the disease is are manifest to 
a degree of 10 percent or more at any time after service.  38 
C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

Here, the veteran developed a right testicular mass and was 
found to have a teratoma of the right testicle, which was 
removed.  The disease metastasized to the right kidney and 
degenerated into a rhabdomyosarcoma.

As the RO has pointed out, because the veteran's testicular 
cancer is the primary cancer, the United States Court of 
Appeals for Veterans Claims (Court) has held that a cancer 
metastasizing from another primary site does not warrant 
invoking the presumption of service connection due to Agent 
Orange exposure.  See Darby v. Brown, 10 Vet. App. 243 
(1997).  Moreover, presumptive service connection due to 
Agent Orange exposure has been made expressly subject to the 
provisions of 38 U.S.C.A. § 1113.  See 38 U.S.C.A. 
§ 1116(a)(1).  Section 1113(a) provides that the presumption 
contained in section 1116 is not applicable where there is 
evidence to establish that a disease that is a recognized 
cause of a disease within the purview of section 1116 has 
been suffered between the date of separation from service and 
the onset of any such disease.  In a precedent opinion 
interpreting the effect of section 1113 on claims for 
presumptive service connection on an Agent Orange basis, VA's 
General Counsel has held that presumptive service connection 
may not be established under 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.307(a) for a cancer listed in 38 C.F.R. § 3.309(e) as 
being associated with herbicide exposure if the cancer 
developed as the result of metastasis of a cancer that is not 
associated with herbicide exposure.  VAOPGCPREC 18-97, 62 
Fed. Reg. 37954 (1997).  Precedent opinions of the General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c).  

The availability of presumptive service connection for a 
disability based on exposure to herbicides, however, does not 
preclude a veteran from establishing service connection with 
proof of direct causation.  Stefl v. Nicholson, 21 Vet. 
App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In an October 2008 written argument, the veteran's 
representative asserted, and the Board agrees, that the VA 
examiner did not opine as to the etiology of the veteran's 
testicular cancer.  The Board also finds that the examiner 
did not provide an opinion as to the etiology of the 
veteran's renal cancer.  Accordingly, a remand for an 
etiological opinion and rationale, and an additional 
examination addressing whether the cancers were incurred in 
or aggravated by the veteran's service, including exposure to 
herbicides, is necessary.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2007).  In this regard, the examiner on remand 
should specifically reconcile the opinion with the other 
opinions of record, including the January 2005 VA examination 
report and opinion.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file VA treatment records dated from 
January 2006 to the present.  All attempts 
to secure those records must be documented 
in the claims folder, and the VA 
facilities must provide a negative 
response if records are not available.

2.  Schedule the veteran for an 
appropriate VA examination to determine 
the nature and etiology of renal and 
testicular cancer.  The claims file must 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner should 
specifically attempt to reconcile the 
opinion with all other opinions of record, 
including the January 2005 VA opinion.  
The rationale for all opinions must be 
provided.  The examiner should provide an 
opinion as to whether it is as likely as 
not (50 percent probability or greater) 
that the veteran's renal and metastatic 
cancers were incurred in or aggravated by 
service, including exposure to herbicide 
agents.

3.  Then, readjudicate the issue on 
appeal.  If the decision remains adverse 
to the veteran, issue a supplemental 
statement of the case and allow the 
applicable time for response.  Then, 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

